        Case: 1:19-cv-00611-CAB Doc #: 15 Filed: 02/24/20 1 of 1. PageID #: 81
                                                                                       IT IS SO ORDERED.

                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO                                s/Christopher A. Boyko
                                                                                       _____________________________
                                    EASTERN DIVISION                                   CHRISTOPHER A. BOYKO,
                                                                                       SENIOR U.S. DISTRICT JUDGE
                                                                                        Date: 2/24/2020
 STEPHANIE MCCOY, Administrator of the                 Case No. 1:19CV-00611
 Estate of JAMES FITZPATRICK, Deceased,
                                                       Judge Christopher A. Boyko
         Plaintiff,

 -vs-

 CITY OF ELYRIA, OHIO, et al.,                         NOTICE OF STIPULATED DISMISSAL

          Defendants.

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Parties hereby stipulate to the dismissal

without prejudice of all of Plaintiff’s Claims against all Defendants. The Parties agree that

Plaintiff has the right to refile all claims within one year after the date of this stipulated

dismissal, pursuant to the Ohio Rev. Code § 2305.19(A).

Respectfully submitted,

/s/ Jacqueline Greene                                   /s/ James A. Climer (per email consent)
Marcus S. Sidoti (0077476)                              James A. Climer (0001532)
Jacqueline Greene (0092733)                             Amily A. Imbrogno (0092434)
Sarah Gelsomino (0084340)                               MAZANEC, RASKIN & RYDER CO., L.P.A.
FRIEDMAN & GILBERT                                      100 Franklin’s Row
50 Public Square, Suite 1900                            34305 Solon Road
Cleveland, Ohio 44113                                   Cleveland, OH 44139
T: (216) 241-1430                                       T: (440) 248-7906
F: (216) 621-0427                                       F: (440) 248-886
marcus@f-glaw.com                                       jclimer@mrrlaw.com
jgreene@f-glaw.com                                      aimbrogno@mrrlaw.com
sgelsomino@f-glaw.com
                                                        Amanda Deery (0077438)
Counsel for Plaintiff Stephanie McCoy                   CITY OF ELYRIA
                                                        131 Court Street, #201
                                                        Elyria, OH 44035
                                                        (440) 326-1464
                                                        adeery@cityofelyria.org

                                                        Counsel for Defendants City of Elyria, Ohio,
                                                        Donald Moss, William Pelko, Detective
                                                        Sumpter and Detective Miracle
